1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ERICA D. HAYWOOD,                                   Case No. 19cv1784 - MMA (RBB)
12                                     Petitioner,
                                                         ORDER DECLINING TO ISSUE
13   v.                                                  CERTIFICATE OF
                                                         APPEALABILITY
14   SAN DIEGO SHERIFF, et al.,
15                                  Respondents.
16
17          Erica D. Haywood (“Petitioner”), a state prisoner proceeding pro se, filed a
18   Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. See Doc. No. 1. On
19   September 24, 2019, the Court dismissed the petition without prejudice as barred under
20   the abstention doctrine. The Court further determined that Petitioner’s claims should be
21   brought in an action pursuant to 42 U.S.C. § 1983—not in a § 2254 petition. Doc. No. 3
22   at 1, 3.
23          Rule 11 of the Federal Rules Governing Section 2254 Cases states that “the district
24   court must issue or deny a certificate of appealability when it enters a final order adverse
25   to the applicant.” A certificate of appealability (“COA”) is not issued unless there is “a
26   substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
27   When a petition is, as here, dismissed on procedural grounds, a COA should be granted
28   only if two elements are satisfied: (1) “jurists of reason would find it debatable whether

                                                     1
                                                                               19cv1784 - MMA (RBB)
1    the petition states a valid claim of the denial of a constitutional right”; and (2) “jurists of
2    reason would find it debatable whether the district court was correct in its procedural
3    ruling.” Slack v. McDaniel, 529 U.S. 473, 484–85 (2000). As each of these components
4    is a “threshold inquiry,” the federal court “may find that it can dispose of the application
5    in a fair and prompt manner if it proceeds first to resolve the issue whose answer is more
6    apparent from the record and arguments.” Id. at 485. Petitioner has not shown that
7    jurists of reason would find anything debatable in the procedural ruling that the petition is
8    barred by the abstention doctrine and should be brought instead as a § 1983 action.1
9    Thus, the Court need not decide whether the application states a valid constitutional
10   claim. See id. at 485.
11           Accordingly, the Court DECLINES to issue a certificate of appealability in this
12   case.
13           IT IS SO ORDERED.
14
15   Dated: October 10, 2019
16                                                       _____________________________
17                                                       HON. MICHAEL M. ANELLO
18                                                       United States District Judge

19
20
21
22
23
24
25
26
27
     1
      In fact, Petitioner filed a § 1983 action in this District on October 9, 2019. See Complaint, Haywood v.
28   U.C. San Diego et al. (S.D. Cal. 2019) (No. 3:19-cv-1955 MMA (BGS)).

                                                         2
                                                                                         19cv1784 - MMA (RBB)
